Exhibit 10.3

EXECUTION VERSION

RIGHT OF FIRST OFFER AGREEMENT

THIS RIGHT OF FIRST OFFER AGREEMENT (this “Agreement”), is dated and effective
as of November 19, 2013 (the “Effective Date”), by and between ASHFORD
HOSPITALITY TRUST, INC., a Maryland corporation (“Ashford Trust”), and ASHFORD
HOSPITALITY PRIME, INC., a Maryland corporation (“Ashford Prime”) (Ashford Trust
and Ashford Prime are referred to herein as a “Party”).

WHEREAS, each of Ashford Prime and Ashford Trust is in the business of investing
in the hospitality industry through their interests in their respective
operating partnerships, Ashford Hospitality Prime Limited Partnership, (“Ashford
Prime OP”) and Ashford Hospitality Limited Partnership (“Ashford Trust OP”)
(collectively, the “Operating Partnerships”), including through the acquiring,
developing, owning and disposing of hotels (for purposes hereof, unless the
context otherwise requires, the term “Ashford Prime” and “Ashford Trust” shall
include their respective Operating Partnerships);

WHEREAS, Ashford Hospitality Advisor LLC (“Ashford Advisor”) provides advisory
services to Ashford Trust pursuant to that certain Advisory Agreement of even
date herewith by and between Ashford Trust, Ashford Trust OP and Ashford Advisor
(the “Ashford Trust Advisory Agreement”);

WHEREAS, Ashford Advisor provides advisory services to Ashford Prime pursuant to
that certain Advisory Agreement of even date herewith by and between Ashford
Prime, Ashford Prime OP and Ashford Advisor (the “Ashford Prime Advisory
Agreement” and together with the Ashford Trust Advisory Agreement, the “Advisory
Agreements”);

WHEREAS, each Advisory Agreement provides that the respective Party must
identify the asset type that such Party intends to select as its principal
investment focus and to set parameters for its investments, including parameters
relating to financial metrics and targeted markets (the “Investment
Guidelines”);

WHEREAS, the Parties acknowledge that Ashford Trust directly or indirectly owns
certain assets set forth on “Exhibit A” attached hereto (the “Initial Prime ROFO
Assets”) that meet the initial Investment Guidelines of Ashford Prime;

WHEREAS, each Party desires to grant to the other Party a right of first offer
upon and subject to the terms and conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

 

  1. GRANT OF RIGHT OF FIRST OFFER.

1.1 Grant of Right of First Offer.

(a) If Ashford Trust or any of its Affiliates (in such context, the “Selling
Party”) (i) desires to offer for sale any of the Initial Prime ROFO Assets



--------------------------------------------------------------------------------

or any other asset hereafter owned by Selling Party that meets the initial
Investment Guidelines of Ashford Prime to a Third Party, or (ii) receives from a
Third Party an offer to purchase any such asset and Selling Party desires to
accept such offer (in each case whether by transfer of the asset or all or a
portion of the direct or indirect equity interests in the owner of such asset
owned by the Selling Party) (in such context, the “ROFO Interest”), then, prior
to offering such asset for sale or accepting such offer to purchase, the Selling
Party shall first offer the ROFO Interest to Ashford Prime (in such context, the
“Purchasing Party”) in accordance with this Agreement (the “Ashford Prime
ROFO”).

(b) If Ashford Prime or any of its Affiliates (in such context, the “Selling
Party”) acquires a portfolio of assets (or direct or indirect equity interests
in one or more owners of a portfolio of assets) and the board of directors of
Ashford Prime determines that it is appropriate for Ashford Prime to offer for
sale to a Third Party or accept an offer to purchase received from a Third Party
any assets within such portfolio at any time after Ashford Prime acquires such
portfolio (whether by transfer of the asset or all or a portion of the direct or
indirect equity interests in the owner of such asset owned by the Selling
Party), and such assets meet the Investment Guidelines of Ashford Trust as of
the date of this Agreement (in such context, the “ROFO Interest”), then, prior
to offering such asset for sale or accepting such offer to purchase, the Selling
Party shall first offer the ROFO Interest to Ashford Trust (in such context, the
“Purchasing Party”) in accordance with this Agreement (the “Ashford Trust ROFO”)
(the Ashford Prime ROFO and the Ashford Trust ROFO are referred to herein, as
the context requires, as the “ROFO”).

(c) A ROFO Interest shall not include (i) a lease or license of interior or
ancillary space within any asset, (ii) the sale, purchase, transfer, issuance,
redemption or conversion of any publicly traded security (or security that is
convertible into a publicly traded security), or any hedging or derivative
contract, (iii) an asset that a Party does not possess or control the right to
sell, (iv) a transfer of the direct or indirect equity interests in the owner of
an asset to a lender or other provider of financing as an accommodation to, or
in connection with, the structuring of a financing transaction, or (v) a
portfolio of assets (or direct or indirect equity interests in one or more
owners of a portfolio of assets) that is being offered for sale or for which an
offer to purchase was received in which one or more assets, but not all of the
assets, meet the Investment Guidelines of the Purchasing Party and the pool of
assets cannot be reasonably split up by asset type. If the pool of assets can be
reasonably split by asset type, the ROFO Interest shall include the assets in
the pool that would otherwise constitute a ROFO Interest pursuant to Sections
1.1(a) and (b) above. A Selling Party that obtains an indication of value from a
broker shall not be deemed to be offering an asset for sale for purposes of this
Agreement.

(d) The ROFO (i) shall not apply to any transfer by asset or equity interest
foreclosure or deed-in-lieu of foreclosure pursuant to any applicable mortgage,
pledge or security agreement, and (ii) shall be subject and subordinate

 

2



--------------------------------------------------------------------------------

to any other right to purchase a ROFO Interest either now existing or, with
respect to any ROFO Interest other than the ROFO Interests in the Initial Prime
ROFO Assets, any such rights hereafter granted (in good faith), in each case to
any other Third Party, including any manager, franchisor, ground lessor or
direct or indirect joint venture partner of an asset.

1.2 Right of First Offer Procedures. Each ROFO shall be subject to the following
terms and conditions:

(a) Selling Party shall deliver prior written notice (the “Offer Notice”) to
Purchasing Party of its intention to offer for sale or accept an offer to
purchase any ROFO Interest. The Offer Notice shall specify (i) the ROFO
Interest, (ii) the material terms on which Selling Party either desires to offer
for sale or accept an offer to purchase the ROFO Interest, including, without
limitation, the sales price of the ROFO Interest, and (iii) any then existing
rights to purchase the ROFO Interest held by a Third Party to which the ROFO is
subordinate.

(b) If a Purchasing Party receives an Offer Notice, Purchasing Party shall have
the right by written notice (the “Election Notice”) delivered to Selling Party
within thirty (30) days after receiving the Offer Notice (the “Election Period”)
to elect to purchase the ROFO Interest at a purchase price equal to that set
forth in the Offer Notice (the “Offered Purchase Price”). If Purchasing Party
elects to purchase the ROFO Interest, the parties shall have to the expiration
of the Election Period to negotiate in good faith commercially reasonable terms
and conditions for the sale of the ROFO Interest (to the extent not otherwise
expressly set forth in the Offer Notice) and to mutually execute and deliver a
purchase and sale agreement for the ROFO Interest (the “PSA”).

(c) If (i) Purchasing Party provides written notice that it will not elect to
purchase the ROFO Interest, (ii) Purchasing Party fails to provide an Election
Notice within the Election Period, or (iii) following delivery of an Election
Notice, Selling Party and Purchasing Party fail to mutually execute and deliver
the PSA within the Election Period, the ROFO shall be deemed not to apply to the
ROFO Interest and the Selling Party shall be free to sell the ROFO Interest
unencumbered by this Agreement upon substantially the same terms as those
contained in the Offer Notice, but not less than 95% of the Offered Purchase
Price; provided, however, if Selling Party does not close on the sale of the
ROFO Interest to a Third Party within 180 days following the expiration of the
Election Period (the “Sale Period”), subject to subparagraph (d) below, the
Purchasing Party’s right to purchase such ROFO Interest shall be reinstated on
the same terms contained in this Section 1.2.

(d) If during the Sale Period, Selling Party desires to sell the ROFO Interest
on materially less favorable terms to the Selling Party as those contained in
the Offer Notice, or at less than 95% of the Offered Purchase Price, Selling
Party shall deliver Purchasing Party written notice of such new terms (a
“Revised Offer Notice”) and Selling Party and Purchasing Party shall have ten
(10) days to negotiate in good faith commercially reasonable terms and
conditions for the sale of the ROFO Interest (to the extent not otherwise
expressly set forth in the Revised Offer Notice) and to mutually

 

3



--------------------------------------------------------------------------------

execute and deliver a PSA. If the Selling Party and Purchasing Party fail to
mutually execute and deliver the PSA within such ten (10) day period, the ROFO
shall again be deemed not to apply to the applicable ROFO Interest and the
Selling Party shall be free to sell such ROFO Interest unencumbered by this
Agreement upon substantially the same terms as those contained in the Revised
Offer Notice, but not less than Offered Purchase Price contained in the Revised
Offer Notice; provided, however, if Selling Party does not close on the sale of
the ROFO Interest to a Third Party prior to the expiration of the Sale Period,
the Purchasing Party’s right to purchase such ROFO Interest shall be reinstated
on the same terms contained in this Section 1.2. The provisions of the
subparagraph (e) shall continue to apply if Selling Party again desires to sell
the ROFO Interest on materially less favorable terms to the Selling Party as
those contained in the Revised Offer Notice, or at less than the Offered
Purchase Price set forth in the Revised Offer Notice.

1.3 Affiliate of Party. Each Party that is a Selling Party or a Purchasing Party
shall cause its respective Affiliates to perform any applicable obligations of
such Party contained in this Agreement. Selling Party shall have the right to
have its applicable Affiliate that owns the ROFO Interest enter into the PSA,
and Purchasing Party shall have the right to designate an Affiliate to enter
into the PSA.

1.4 Continuing ROFO. The ROFO provided in this Agreement shall be a continuing
ROFO for the benefit of the Purchasing Party. Failure of a Purchasing Party to
purchase or elect to purchase a ROFO Interest shall not affect the right of the
Purchasing Party to purchase a different ROFO Interest (or the same ROFO
Interest if reinstated pursuant to this Agreement). Notwithstanding anything to
the contrary contained in this Section 1.4, if a Selling Party completes the
sale of a ROFO Interest to a Third Party, the ROFO created by this Agreement in
such ROFO Interest shall terminate. No ROFO shall run with the land.

 

  2. CLOSING PROCEDURES

2.1 Timing. The closing of a sale of a ROFO Interest (a “Closing”) by a Selling
Party and a Purchasing Party shall take place on the date set forth in the Offer
Notice or the Revised Offer Notice, if applicable, or if not so set forth, on a
date that is no later than ninety (90) days after the date that the parties
mutually execute and deliver the PSA. During the period that Selling Party and
Purchasing Party are negotiating in good faith commercially reasonable terms and
conditions of the PSA, Selling Party may permit Purchasing Party reasonable
access to the ROFO Interest to conduct customary due diligence pursuant to an
access agreement mutually agreed upon by Selling Party and Purchasing Party. If
the Offer Notice or Revised Notice, if applicable, contains a customary due
diligence period during which the purchaser would not have “at-risk” earnest
money (a “Due Diligence Period”), the Due Diligence Period to be contained in
the PSA shall be reduced by the number of days that Purchasing Party was
permitted to conduct due diligence prior to the effective date of the PSA,
unless otherwise agreed to by Selling Party and Purchasing Party.

2.2 Closing Deliveries. At a Closing, the Selling Party shall execute and
deliver to the Purchasing Party appropriate and customary conveyance documents
which convey full right, title and interest in and to the ROFO Interest, free
and clear of all liens, security

 

4



--------------------------------------------------------------------------------

interests, adverse claims or restrictions of any kind and nature (except for
liens and encumbrances permitted pursuant to the terms of the PSA).

2.3 Payment. Simultaneously with delivery of such conveyance documents to the
Purchasing Party, the Purchasing Party shall deliver to the Selling Party, an
amount in immediately available funds (or other agreed-upon consideration) equal
to the Offered Purchase Price for the ROFO Interest (as revised pursuant to a
Revised Offer Notice, if applicable), together with any other consideration, in
full payment of the purchase price of the ROFO Interest, as adjusted for any
prorations, debits or credits permitted pursuant to the terms of the PSA.

2.4 PSA Termination. If a PSA is terminated for any reason permitted in the PSA
(other than by reason of a default), the ROFO shall be deemed not to apply to
the ROFO Interest, and the Selling Party shall be free to sell the ROFO Interest
unencumbered by this Agreement, subject to any applicable reinstatement
provisions of Section 1.2 of this Agreement. If Purchasing Party breaches its
obligation to close the purchase of a ROFO Interest pursuant to the PSA or
defaults in any material respect under any of the other terms and conditions of
the PSA, and Selling Party terminates the PSA on account thereof, Purchasing
Party shall have no further rights to acquire the ROFO Interest that is the
subject of such terminated PSA pursuant to this Agreement, and Selling Party
shall thereafter forever be free to sell the ROFO Interest unencumbered by this
Agreement on such terms and conditions as Selling Party shall determine in its
discretion. If Selling Party breaches its obligation to close the sale of a ROFO
Interest pursuant to the PSA or defaults in any material respect under any of
the other terms and conditions of the PSA, Purchasing Party’s sole remedy shall
be to exercise such remedies as are expressly provided in the PSA.

 

  3. TERMINATION

3.1 This Agreement shall be effective for an initial term of ten (10) years from
the Effective Date, and shall be subject to automatic one-year renewal periods
on the tenth anniversary of the Effective Date and each anniversary thereafter
(each, a “Renewal Date”) unless a Party gives written notice (“Termination
Notice”) to the other Party at least 180 days prior to the expiration of the
then current term that such Party is electing to terminate this Agreement as of
the next Renewal Date.

3.2 A Party (a “Terminating Party”) may terminate this Agreement upon a default
by the other Party (the “Default Party”) in the performance or observance of any
material term, condition or covenant under this Agreement owed to or for the
benefit of the Terminating Party; provided, however, that the Terminating Party
must, before terminating this Agreement, give written notice of the default to
Default Party and provide Default Party with an opportunity to cure the default
within 45 days, or if such cure is not reasonably susceptible to cure within 45
days, such additional cure period as is reasonably necessary to cure the default
so long as Default Party is diligently and in good faith pursuing such cure and
the cure period does not exceed 90 days. Notwithstanding the foregoing, no Party
shall have the right to terminate this Agreement on account of a default by the
other Party under a PSA, and the notice and cure periods set forth in the
previous sentence shall not apply to any default under a PSA.

 

5



--------------------------------------------------------------------------------

3.3 Notwithstanding Section 3.2 to the contrary, a Party may terminate this
Agreement immediately following an event rendering the other Party insolvent (an
“Insolvency Event”). For purposes of this Agreement, an Insolvency Event is any
occurrence in which a Party shall (A) authorize or agree to the commencement of
a voluntary case or other proceeding seeking liquidation, reorganization or
other relief with respect to itself or its debts under any bankruptcy,
insolvency, receivership or other similar law now or hereafter in effect or the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, (B) make a general
assignment for the benefit of its creditors, (C) have an involuntary or other
proceeding commenced against it seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or thereafter in effect, and such involuntary case or other
proceeding shall remain undismissed and unstayed for a period exceeding one
hundred twenty (120) days or (D) commence an action for dissolution.

3.4 If Ashford Prime materially modifies its initial Investment Guidelines
without the written consent of Ashford Trust, which consent may be withheld in
its sole and absolute discretion, then, at the option of Ashford Trust, the
Ashford Prime ROFO for any assets then owned or later acquired by Ashford Trust
and its Affiliates, other than the Initial Prime ROFO Assets, shall terminate
and be of no further force and effect, unless otherwise agreed by the Parties.
For purposes hereof, a “material” modification of Ashford Prime’s initial
Investment Guidelines shall mean any modification of the Investment Guidelines
which cause Ashford Prime’s Investment Guidelines to be competitive with Ashford
Trust’s Investment Guidelines.

3.5 This Agreement will automatically terminate upon (i) a termination of the
Ashford Prime Advisory Agreement or (ii) a Change of Control of Ashford Prime or
Ashford Trust, excluding any Change of Control that results from a spin-off
carve-out, split-off or other transfer of a division or subset of assets for the
purpose of forming a joint venture, a newly created private platform or a new
publicly traded company to hold such division or subset of assets constituting a
distinct asset type and/or Investment Guidelines.

 

  4. MISCELLANEOUS

4.1 Definitions. For purposes of this Agreement:

(a) “Affiliate” means, with respect to any Person, a Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with the specified Person. For the purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”) as used with respect to any
Person, shall mean the possession, directly or indirectly , of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or otherwise;
provided, however, no Party shall be deemed to be an Affiliate of Ashford
Advisor or any other Party solely as a result of an Advisory Agreement.

(b) “Change of Control” means shall mean, with respect to any entity, any of the
following events:

 

6



--------------------------------------------------------------------------------

  i) any “person” (as defined in Section 3(a)(9) of the Exchange Act of 1934, as
amended (the “Exchange Act”), and as modified in Section 13(d) and 14(d) of the
Exchange Act) other than (A) such entity or any of its subsidiaries, (B) any
employee benefit plan of such entity or any of its subsidiaries, (C) a company
owned, directly or indirectly, by stockholders of such entity in substantially
the same proportions as the ownership of such entity, or (D) an underwriter
temporarily holding securities pursuant to an offering of such securities,
becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of such entity representing 35% or more of
the shares of voting stock of such entity then outstanding;

 

  ii) the consummation of any merger, reorganization, business combination or
consolidation of such entity, or one of its respective subsidiaries, as
applicable, with or into any other company, other than a merger, reorganization,
business combination or consolidation which would result in the holders of the
voting securities of such entity outstanding immediately prior thereto holding
securities which represent immediately after such merger, reorganization,
business combination or consolidation more than 50% of the combined voting power
of the voting securities of such entity or the surviving company or the parent
of such surviving company;

 

  iii) the consummation of a sale or disposition by such entity of all or
substantially all of its assets, other than a sale or disposition if the holders
of the voting securities of such entity outstanding immediately prior thereto
hold securities immediately thereafter which represent more than 50% of the
combined voting power of the voting securities of the acquirer, or parent of the
acquirer, of such assets.

(c) “Person” means, an individual, partnership, corporation, limited liability
company, joint venture, association, trust, unincorporated organization or other
entity, or a government or agency or political subdivision thereof.

(d) “Third Party” means as to any Person, any other Person that is not an
Affiliate of such Person.

4.2 Confidentiality. The Parties or any agent acting by, through, under or on
their behalf shall be strictly prohibited from disclosing to any Third Party
(other than financial sources, consultants, representatives and prospective
Third Party transferees) the terms, conditions or status of negotiations or
discussions concerning the proposed transfer of the ROFO

 

7



--------------------------------------------------------------------------------

Interest (the “Confidential Information”) except to the extent such matters are
already public knowledge or are required under applicable securities law.

Notwithstanding anything in this Agreement, nothing will prevent the parties
from disclosing Confidential Information (i) upon the order of any court or
administrative agency, (ii) upon the request or demand of, or pursuant to any
law or regulation to, any regulatory agency or authority, (iii) to the extent
reasonably required in connection with the exercise of any remedy under this
Agreement, (iv) to the parties’ legal counsel or independent auditors; provided,
however that with respect to (i) and (ii), so long as legally permissible, the
Advisor will give notice to the Company so that the Company may seek, at its
sole expense, an appropriate protective order or waiver.

For purposes of this Agreement, Confidential Information shall not include
(i) information that is available to the public from a source other than the
parties, (ii) information that is released in writing by either party to the
public or to Persons who are not under similar obligation of confidentiality to
the parties, or (iii) information that is obtained by any party from a third
party which, to the best of such party’s knowledge, does not constitute a breach
by such third party of an obligation of confidence.

Notwithstanding anything in this Agreement, the parties hereby acknowledge and
agree that this Agreement may be filed as an exhibit to a registration statement
filed by Ashford Prime with the Securities and Exchange Commission.

4.3 Notices. Any notices, instructions or other communications required or
contemplated by this Agreement shall be deemed to have been properly given and
to be effective upon delivery if delivered in person, sent electronically or
upon receipt if sent by courier service.

All such communications to Ashford Prime shall be addressed as follows:

Ashford Hospitality Prime, Inc.

c/o Ashford Hospitality Advisors LLC

14185 Dallas Parkway, Suite 1100

Dallas, TX 75254

Attn: Chief Operating Officer

All such communications to Ashford Trust shall be addressed as follows:

Ashford Hospitality Trust, Inc.

c/o Ashford Hospitality Advisors LLC

14185 Dallas Parkway, Suite 1100

Dallas, TX 75254

Attn: Chief Operating Officer

Either Party may designate a different address by written notice to the other
party delivered in accordance with this Section 4.3.

 

8



--------------------------------------------------------------------------------

4.4 Entire Agreement. This Agreement reflects the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes and
replaces all agreements with respect to the subject matter hereof.

4.5 Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the parties to this Agreement and their respective successors and
permitted assigns, and no other person or entity shall acquire or have any right
under, or by virtue of, this Agreement. A Party shall be entitled to assign this
Agreement to any successor to all or substantially all of its assets, rights
and/or obligations.

4.6 Amendment, Modifications and Waiver. This Agreement hereto shall not be
altered or otherwise amended in any respect, except pursuant to an instrument in
writing signed by all of the Parties. The waiver by a party of a breach of any
provisions of this Agreement shall not operate or be construed as a waiver of
any subsequent breach.

4.7 Severability. If any provision of this Agreement or the application thereof
to any entity, person or circumstance shall be invalid, illegal or unenforceable
to any extent, the remainder of this Agreement and the application of the
provisions hereof to other entities, persons or circumstances shall not be
affected thereby and shall be enforce to the fullest extent permitted by law.

4.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to the conflict
of laws principals thereof.

4.9 Headings. The paragraph and section headings utilized herein are in no way
intended to interpret or limit the terms and conditions hereof, but rather, they
are intended for purposes of convenience only.

4.10 Exhibits. The exhibits attached hereto are hereby incorporated herein by
reference and made a parte hereof.

4.11 Counterparts; Facsimile Signatures. This Agreement may be executed by
facsimile and in any number of counterparts and by each of the parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which together shall constitute one and the same agreement.
A facsimile signature shall be deemed an original for purposes of evidencing
execution of this Agreement.

(SIGNATURES BEGIN ON NEXT PAGE)

* * * * *

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

ASHFORD PRIME: Ashford Hospitality Prime, Inc. By:  

/s/ David A. Brooks

Name:   David A. Brooks Title:   Chief Operating Officer ASHFORD TRUST: Ashford
Hospitality Trust, Inc. By:  

/s/ David A. Brooks

Name:   David A. Brooks Title:   Chief Operating Officer

[Signature Page to the Right of First Offer Agreement]



--------------------------------------------------------------------------------

Exhibit A

Initial Prime ROFO Assets

 

Hotel Property

  

Location

   Total
Rooms      %
Owned  

Crowne Plaza Beverly Hills

   Beverly Hills, CA      260         100 % 

Embassy Suites Crystal City

   Arlington, VA      267         100 % 

Crowne Plaza Key West

   Key West, FL      160         100 % 

Hyatt Coral Gables

   Coral Gables, FL      242         100 % 

One Ocean Jacksonville

   Jacksonville, FL      193         100 % 

Houston Embassy Suites

   Houston, TX      150         100 % 

Portland Embassy Suites

   Portland, OR      276         100 % 

Ritz-Carlton Atlanta

   Atlanta, GA      637         72 %* 

Hilton Boston Back Bay

   Boston, MA      390         72 %* 

Courtyard Boston Downtown

   Boston, MA      315         72 %* 

The Churchill

   Washington D.C.      173         72 %* 

The Melrose

   Washington D.C.      240         72 %* 

 

* These hotels are owned by a joint venture in which Ashford Trust holds an
approximate 72% common equity interest and a $25.0 million preferred equity
interest. To the extent Ashford Trust has the opportunity to acquire the entire
interest in these hotels or controls the right to sell these hotels, the right
of first offer agreement will extend to these properties.

 

A-1